Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.

Allowable Subject Matter
The examiner has proposed to the applicant on an telephone interview on 1/21/22, to include the transmitting steps in claim 22 and 25 or include the limitation “transmitting, to at least one node of the first cluster, an indication that the first node has been selected as the replacement master node”, and also a terminal disclaimer over the parent patents to overcome all current rejections.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-9, 11, 14, and new claims 21-27 filed on 3/29/2005 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 21-25, 28-32, 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of U.S. Patent No. 10,454,754 (hereinafter Patel). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.  
Patel discloses performing, at one or more computing devices: determining that a replacement node for a failed node of a cluster is to be selected; identifying a subset of other nodes of the cluster as eligible replacement nodes for the failed node based at least in part on inter-node connectivity information collected with respect to the subset of other nodes of the cluster, wherein a plurality of the other nodes of the subset replicate one or more data items stored at the failed node; and selecting a first node of the subset as the replacement node for the failed node based at least in part on an indication of more progress of replication at the first node, of the one or more data items stored at the failed node, than at one or more other nodes of the subset (claim 1); transmitting, from the first node after the first node has been selected as the replacement node, one or more write propagation messages to cause data items to be replicated at other nodes of the cluster (claim 1); wherein the one or more data items stored at the failed node comprise at least a portion of an in-memory database (claim 2); determining, prior to identifying the subset of other nodes as eligible replacement nodes, that the replacement node cannot be identified by other nodes of the cluster using an election protocol (claim 5); transmitting, . 

Claim Rejections - 35 USC § 112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 23, 24, 26-28, 30, 31, 33-35, 37, 38, 40 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  Referring to claims 21, 23, 24, 26-28, 30, 31, 33-35, 37, 38, 40, the disclosure does not enable one of ordinary skill in the art to practice the invention without implementing the selection such as “transmitting the selection” to cause the claimed invention to be useful, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Example cane be found in figure 3, steps 319 and 322.  Without implementing the selection.  The invention will not enable one of ordinary skill in the art to practice the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
January 25, 2022